DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment dated July 8, 2022 in which claims 1, 5, 9, 11, and 16 were amended, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ring (U.S. Pat. 7366575) in view of Yang (U.S. Pat. 6514861), Surana (U.S. Pub. 2005/0032459) and Ishikawa (U.S. Pat. 6431964).
Regarding claims 1, 11, and 16, Ring [Figs.1-2] discloses an apparatus for thinning a wafer comprising:
a first metrology tool [102,104] configured to measure an initial thickness of the wafer;
a controller [110,112,220] connected to the first metrology tool and configured to calculate a polishing time based on a material removal rate, a predetermined target thickness stored in a memory and the initial thickness of the wafer [Fig.2; col.5 lines 9-62];
a polishing tool [106] connected to the controller and configured to polish the wafer for a first duration equal to the polishing time [236]; and
a second metrology tool [108] connected to the controller and configured to measure a polished thickness,
wherein the controller [110,112,220] is configured for:
receiving the initial thickness from the first metrology tool and the polished thickness from the second metrology tool, 
updating the material removal rate based on the predetermined thickness, the polishing time and the polished thickness [Col.5 lines 25-62, col.8 line 21 – col.9 line 33], and 
calculating an etching time for etching the polished wafer, using the etching tool, based on the polished thickness;

an apparatus comprising [Discussed above]:
a first metrology tool configured to measure an initial thickness of each of a plurality of wafers;
a controller connected to the first metrology tool and configured to calculate a first polishing time based on a material removal rate, a predetermined target thickness stored in a memory and the measured initial thickness for a first wafer of the plurality of wafers;
a polishing tool connected to the controller and configured to polish the first wafer for a first duration equal to the first polishing time;
a second metrology tool connected to the controller and configured to measure a polished thickness of the first wafer;
wherein the controller is configured for:
updating the material removal rate based on the polished thickness, 
determining a second polishing time for polishing a second wafer of the plurality of wafers based on the measured initial thickness for the second wafer and the updated material removal rate [Col.5 lines 25-62, col.8 line 21 – col.9 line 33], and 
calculating an etching time for each of the plurality of wafers based on the polished thickness;

an apparatus comprising [Discussed above]:
a first metrology tool configured to measure an initial thickness of a wafer;
a controller connected to the first metrology tool and configured to calculate a first polishing time based on a material removal rate, a predetermined target thickness and the measured initial thickness;
a polishing tool connected to the controller and configured to polish the wafer for a first duration equal to the first polishing time; and
a second metrology tool connected to the controller and configured to measure a polished thickness of the wafer,
wherein the controller is configured for:
updating the material removal rate based on the polished thickness,
updating a lookup table based on the updated material removal rate, and
calculating an etching time for the wafer based on the polished thickness, and
transmit the calculated etching time to the etching tool. 

Ring substantially discloses the claimed apparatus above, including the first and second metrology tools, polishing tool, and controller.  The tools and controller substantially disclose the claimed intended functions, and otherwise are capable of being configured to carry out the claimed intended functions.  Notwithstanding, Yang [Figs.1,3] discloses and makes obvious an apparatus and process for measuring wafer initial thickness and polished thickness.  Similar to Ring, Yang [Figs.1,3; col.3 line 3 – col.4 line 14] discloses feed-forward and feed-backward to update data and control the polishing process from wafer to wafer, and from lot to lot. 
Ring fails to explicitly disclose an etching tool separate from the polishing tool and wherein the etching tool is positioned downstream of the second metrology tool. Ishikawa [Fig.13] discloses an etching tool [150] separate from the polishing tool [152] to provide an integrated apparatus comprising polishing to etching process steps [Abstract], but does not explicitly disclose the etching tool positioned downstream of the second metrology tool. Surana [Figs.5-6] discloses an apparatus for thinning a wafer comprising a first metrology tool [516], a polishing tool [520,524], a second metrology tool [528], and an etching tool [532,536] positioned downstream of the second metrology tool [NOTE: the etching tool as claimed does not preclude defining the barrier removal polishing tool of Surana as the claimed etching tool. Polishing is a process of etching], wherein the etching tool is configured to receive the wafer from the second metrology tool. Both Ishikawa and Surana [Fig.6a-b; Paras.53-57] disclose the wafer thinning apparatus being controlled by a process controller.
It would have been obvious to combine the teachings of Ring, Yang, Ishikawa, and Surana since it is obvious to combine prior art elements according to known methods to yield predictable results.  Also, it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claims 2-10, 12-15, and 17-20, Ring discloses
wherein the controller [110] is configured to connect to at least two polishing tools [H1…N], and
the controller is configured to independently update a material removal rate for each of the at least two polishing tools [Col.4 line 62 – col.5 line 8];

wherein the polishing tool [106] is a rotating chemical and mechanical polishing device;

wherein the polished thickness ranges from 2.5 um to 2.7 um [Process limitation or intended use, not an apparatus related claim];

wherein etching tool is configured to etch the polished wafer for a duration equal to the etching time to obtain an etched wafer [Discussed above in view of Ishikawa and Surana];

further comprising an additional metrology tool configured to measure an etched thickness of the etched wafer [Ring discloses and makes obvious the use of common or separate plurality of metrology tools];

wherein the controller is configured to update the material removal rate after every wafer polished by the polishing tool [Col.5 lines 25-62, col.8 line 21 – col.9 line 33];

wherein the controller is configured to update the material removal rate periodically [Col.5 lines 25-62, col.8 line 21 – col.9 line 53];

wherein the period for updating the material removal rate is based on a number of wafers polished since the previous updating of the material removal rate ranging from about 10 to about 30 [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function]. Ring [Col.9 lines 34-53] discloses an elapsed time or a number of wafer processed is used to determine if the process data needs to be updated. Ring fails to explicitly disclose the range of about 10 to about 30 wafers. However, it would be obvious set the range of about 10 to about 30 wafers based on the application and process parameters being used, since it would have been obvious to apply one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007);

wherein the period for updating the material removal rate is based on an elapsed time [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function];

wherein the controller is configured to provide polishing instructions to each of the plurality of polishing tools based on a corresponding updated material removal rate for each of the plurality of polishing tools [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function];

wherein the controller is configured to transmit the calculated etching time to an etching tool [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function] [Obvious in combination with Ishikawa];

wherein the controller is configured to update the material removal rate following polishing of the second wafer [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function];

further comprising a memory for storing the predetermined thickness and the lookup table [Col.12 lines 15-45];

wherein the controller [110] is configured to control transferring of the wafer from the first metrology tool to the polishing tool [Figs.1-3];

wherein the controller [110] is configured to transmit instructions to the polishing tool [Fig.1].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive, and the claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822